Citation Nr: 0020427	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-13 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation greater than 10 percent for a 
left knee disability prior to July 21, 1997.

2.  Entitlement to an evaluation greater than 20 percent for 
a left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service from August 1986 to 
October 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions, dated 
October 1996 and January 1997, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the benefits sought on appeal.  The claim for an 
increased left knee disability was remanded in November 1999 
for additional development of the evidence.  That action 
being accomplished, the case is returned for our review.  

A hearing was held by the undersigned Member of the Board, 
sitting in Montgomery, in May 2000.  Additional evidence was 
received at the hearing accompanied by a waiver of regional 
office jurisdiction.  The issue of an increased evaluation 
for a right knee disability is addressed in the remand 
section of the opinion.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased rating for a left knee 
disability has been developed.

2.  Prior to July 21, 1997, a left knee disability was 
manifested primarily by swelling.  

2.  The veteran's current left knee disability is manifested 
primarily by pain and tenderness; with resulting moderate 
functional impairment.

CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a left knee disability, prior to July 21, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Code 5257 (1999).

2.  The criteria for an evaluation greater than 20 percent 
for a current left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his left knee 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.

Service connection was established a left knee disability, 
characterized as residuals of a medial meniscectomy, left, in 
a rating decision dated April 1991, when the RO found that 
the veteran sustained an injury during service.  The 
evaluation was subsequently raised from the original 10 
percent to a 20 percent evaluation.  

The veteran contends that an increased evaluation is 
appropriate for his left knee disability.  We note that 
although his evaluation was increased while his claim was in 
remand status, that the rating remains less than the maximum 
benefit available, and thus, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

A letter from the veteran's private physician, J.C., M.D., is 
dated July 1996, and shows that the veteran suffered an ACL 
[anterior cruciate ligament] tear and a medial meniscus tear, 
subsequently undergoing two arthroscopies where 
meniscectomies were performed.  The doctor stated that: 
"They never reconstructed his anterior cruciate ligament.  
He's continued to have problems with instability and has 
developed some arthritis in his medial femoral condyle from 
this."  Further, the doctor noted that the veteran 
subsequently underwent an ACL reconstruction for his 
instability in June 1996, although there was nothing that 
could "be done about his arthritis", and concluded that the 
veteran was at an increased likelihood of having progression 
of his arthritis due to the removal of his medial meniscus.    

The results of a December 1996 VAE show that the veteran was 
unable to perform a squatting maneuver, that his gait was 
such that he limped towards the left side, and that 
tenderness was present.  The examiner also noted swelling, 
that no subluxation was detected, although there was some 
instability of the left knee.  The examiner also found that 
the flexion of the left knee was to 90 degrees with pain.  

The results of a VA examination (VAE), dated July 19, 1997, 
but transcribed on July 21, 1997, show that the veteran's 
knees were normal in appearance and that no effusion or 
swelling were present.  A well-healed surgical scar was 
described.  There was tenderness to palpation of the left 
knee, and the examiner found that full range of motion was 
shown.  No crepitance was found.  There was no swelling or 
instability, no nonunion, loose motion, or malunion.  The 
knees were stable bilaterally with a negative drawer sign.  
There was evidence of range of motion of the left and right 
knee joint at zero to 90 degrees, with no evidence of pain.  
The diagnoses were posttraumatic arthritis of the left knee, 
and arthritis right knee, which is proximately due to the 
left knee arthritis.  

We note that a VA consultation sheet, dated September 1997, 
shows that an orthopedic consultation was ordered on July 21, 
1997.  That record, from the Birmingham orthopedic clinic, 
shows that the examination was apparently completed in 
September 1997.  The examiner noted that the veteran was in 
need of revision of an ACL reconstruction.  The findings on 
examination reveal that trace effusion was present, the left 
knee was tender along the medial joint line, and that there 
was no instability.  The examiner also found pain with 
McMurray's testing, and reported that the x-rays showed that 
degenerative changes of the medial compartment of the left 
knee was shown.  The report of the x-ray examination lists an 
impression of arthritis.  

A private medical record, dated October 1997, shows a 
diagnosis of "B PF[bilateral patellar-femoral [illegible] 
", and "possible mild residual ACL [anterior cruciate 
ligament] deficiency".  A private medical record dated 
December 1997 shows that DJD was again diagnosed.

The report of a June 1998 VAE shows that the left knee was 
slightly tender, with no definite edema or deformity noted.  
The stability was found to be in the acceptable range by the 
examiner.  The range of motion testing noted that extension 
was to zero degrees, flexion to 92 degrees, and that this 
measurement was done with active flexion only, as no forceful 
or passive movements were made...because the veteran said it 
was painful.  The examiner found that the x-ray report of the 
left knee showed status post surgical intervention, with a 
metallic fixation screw in the distal femur and another 
similar screw in the proximal tibia.  Post-traumatic 
arthritic changes were seen in the medial femoral condyle.  
The pertinent diagnoses were:  (1) internal derangement of 
the left knee, status post injury with damage to cartilage 
and ligaments, (2) continual pain and disability of that 
knee, status post left knee surgery x 3, and (3) post-
traumatic arthritis medial femoral condyle of the left knee.  

A September 1999 x-ray report shows an impression of surgical 
change.  A December 1999 medical record shows that a request 
for a knee brace was to be made.  A January 2000 treatment 
note shows that the range of motion was from five to 120 
degrees, with crepitation.  The impression was DJD 
[degenerative joint disease].  

The report of an April 2000 VA treatment record shows that 
the veteran's left knee had a range of motion from zero to 
100 degrees , that there was tenderness along the "MJ line" 
[medial joint line], and that the Apley's examination was 
positive along the medial component.  

The veteran testified at his personal hearing, in essence, 
that his knee was painful when he walked on it and that he 
had mild discomfort at other times, that his knee would lock, 
swell, and that he used a brace to keep his knee from 'giving 
out' 

We first note that although arthritis and DJD have been 
diagnosed, that compensable limitation of motion is not 
shown, as defined above.  That is, the evidence does not show 
that either limitation of flexion or extension,  without 
pain, is shown to 45 degrees or 10 degrees, respectively.  
Thus, evaluations under either Diagnostic Codes 5160 or 5161 
are not warranted.  

In addition, noncompensable limitation of flexion cannot be 
assigned because the evidence does not show limitation to at 
least 60 degrees.  Although the January 2000 treatment record 
shows limitation of extension to 5 degrees, additional 
records, specifically, the April 2000 treatment record, and 
the June 1998 VAE report, show that no such limitation is 
shown.  Additionally, the July 1997 VAE shows that full range 
of motion was reported.  As the preponderance of the evidence 
does not show limitation of extension to 5 degrees, a 
noncompensable evaluation may not be assigned, and 
significantly, a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5003.  

We also point out that although the veteran's arthritis has 
been established by x-ray evidence, because the preponderance 
of the evidence does not show that a noncompensable 
limitation of motion is shown, a 10 percent evaluation could 
only be assigned under Diagnostic Code 5003 when there are 
two or more major joints or minor joint groups involved.  
Thus, as only the left knee is at issue, an additional 
evaluation is not shown under Diagnostic Code 5003.  

In addition, the evidence does not show that instability or 
subluxation is manifested.  That is, although instability was 
noted in the December 1996 VAE report, subsequent reports and 
records show that there is no instability, or that the 
stability of the knee was in the acceptable range.  Thus, an 
increased evaluation under Diagnostic Code 5257 is also not 
shown.  

Lastly, there is no evidence to show that ankylosis, or 
additional impairment of the tibia or fibula is shown so that 
ratings under either Diagnostic Code 5256 or 5262 are 
warranted.  

With respect to the issue of whether a rating greater than 10 
percent was warranted prior to July 21, 1997, we note that 
the results of the July 19, 1997 VA examination (VAE) show 
that the veteran's knees were normal in appearance and that 
no effusion or swelling was present.  Although there was 
tenderness to palpation of the left knee, full range of 
motion was shown, and no crepitance was found.  There was no 
swelling or instability, no nonunion, loose motion, or 
malunion.  The knees were stable bilaterally with a negative 
drawer sign.  There was evidence of range of motion of the 
left and right knee joint at zero to 90 degrees, with no 
evidence of pain.  Thus, the evidence does not show that an 
evaluation greater than 10 percent was warranted for a left 
knee disability prior to July 21, 1997.  

With respect to the issue of whether an evaluation greater 
than 20 percent is currently shown, we note that the evidence 
does show that the veteran manifests continual pain and 
disability of the left knee, clinically correlated with the 
internal derangement of the left knee, status post injury 
with damage to cartilage and ligaments, as shown in the June 
1998 VAE report.  Thus, as there are objective findings that 
substantiate the veteran's contentions of functional 
impairment, we determine that a 20 percent evaluation under 
Diagnostic Code 5258 most closely approximates the veteran's 
current disability picture of his left knee.  38 C.F.R. § 4.7 
(1999); see generally DeLuca v. Brown, 8 Vet. App. 202 
(1995).    

However, as discussed above, an evaluation greater than 20 
percent is not shown by the medical evidence, thus, as the 
preponderance of the evidence is against the claim, it must 
be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.



ORDER

1.  Entitlement to an evaluation greater than 10 percent for 
a left knee disability, prior to July 21, 1997, is denied.  

2.  Entitlement to a current evaluation greater than 20 
percent for a left knee disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

